EXHIBIT 10.1

 

BLACKHAWK BIOFUELS, LLC

 

RESOLUTIONS OF THE BOARD OF MANAGERS

 

November 21, 2009

 

RESOLVED, that the Warrants dated June 30, 2006 issued by the Company to
thirteen members of the Company’s Board of Managers, which entitle each holder
to purchase 50,000 Class A Units of the Company, totaling 650,000 units, at an
exercise price of $1.00 per unit, and which are presently exercisable for a
period of one year from and after the date on which the Company’s biodiesel
plant commences operations, which the Company has determined was December 19,
2009, are hereby amended to extend the exercise period of each such Warrant to
the close of business on March 31, 2010, and the Chair, Vice Chair, Treasurer
and Secretary of the Company are, and each of them is, hereby authorized to
execute and deliver to each holder of such Warrants an amended Warrant,
Amendment to Warrant or letter confirming such amendment on behalf of the
Company in such form and with such terms and conditions as the executing officer
may approve, such approval to be conclusively evidenced by his or her execution
and delivery thereof.

 

RESOLVED, that the Chair, Vice Chair, Treasurer and Secretary of the Company
are, and each of them is, hereby authorized to take any and all other action, to
execute any and all other certificates, documents, agreements and instruments,
including, without limitation, powers of attorney and other delegations of
authority, and take any and all steps deemed by any of them necessary or
desirable to carry out the purpose and intent of and to consummate and implement
the transactions contemplated by the foregoing resolution, in the name of and on
behalf of the Company.

 

--------------------------------------------------------------------------------